Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (4,742,280) to Ishikawa et al.
Regarding independent claim 1, Ishikawa et al. discloses a wiper motor (101) that operates wiper blades ((24) to wipe reciprocally, by rotation of an output shaft (18); and
a control section (105) that controls rotation of the wiper motor (101) in accordance with a command signal (34) (See Col. 1 lines 20-30),
 and that, in a case in which the command signal (34) (See Col. 11 lines 55-65) is changed in a state in which the wiper blades (24) that are in the midst of reciprocal wiping operation are positioned in a switching prohibited region that is before reversal positions of the reciprocal wiping operation, controls the rotation of the wiper motor (101) in accordance with a pre-change command signal until the wiper blades (24) reach the reversal positions, and that, at a time when the wiper blades (24) reverse .

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (6,335,601) to Kato et al.
Regarding independent claim 1, Kato et al. discloses a wiper motor (3) that operates wiper blades (20) to wipe reciprocally, by rotation of an output shaft (3s); and
a control section (5) that controls rotation of the wiper motor (3) in accordance with a command signal (See Col. 11 lines 50-65),
 and that, in a case in which the command signal (See Col. 11 lines 55-65) is changed in a state in which the wiper blades (20) that are in the midst of reciprocal wiping operation are positioned in a switching prohibited region that is before reversal positions of the reciprocal wiping operation, controls the rotation of the wiper motor (3) in accordance with a pre-change command signal until the wiper blades reach the reversal positions, and that, at a time when the wiper blades reverse at the reversal positions, controls the rotation of the wiper motor (3) on the basis of a post-change command signal (See Col. 12 lines 20-40 and claim 1).






Allowable Subject Matter
2.	Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication (2004/0075409) to Hospital et al. is consider relevant art but is not relied on since the disclosure of Hospital et al. objective is centered around an avoidance of obstacles in the path of wiper blade as opposed to post change command signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723